Citation Nr: 1617579	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability (other than service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy).  

2.  Entitlement to service connection for allergic rhinitis (claimed as acute sinusitis and throat problems).  

3.  Entitlement to service connection for arthritis of the left leg, to include as secondary to service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy.

4.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression.

5.  Entitlement to an initial compensable rating for hemorrhoids.

6.  Entitlement to an increased initial rating in excess of 10 percent for hypertension.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1980 and from October 1989 to October 1995.  He also had an additional 6 years and 8 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, May 2007, and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2008, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in July 2008, he withdrew his hearing request. 

In April 2012, the Board remanded the first six issues included on the title page, in addition to the issue of entitlement to service connection for disequilibrium and presyncope (claimed as vertigo) for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a December 2012 rating decision, the RO granted service connection for disequilibrium and presyncope.  As this issue was granted in full, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the question of entitlement to a TDIU was raised by the evidence of record.

All claims except for the right ankle claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a right ankle disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disability (other than service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard July 2006 and June 2007 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided multiple VA examinations, as described below.  The reports are adequate insofar they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for a right ankle disability.  He states that a 50 gallon can dropped on his right foot while in service.  

The Board notes that in a March 2007 rating decision, the RO granted service-connection for a contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy.

Service treatment records dated in June 1993 show that the Veteran complained of ankle pain.  An assessment of severe ankle sprain was provided.  Additional service treatment records reflect treatment for a right foot problem and a contusion of right posterior tibial nerve.

The Veteran was afforded VA joint examination in January 2007.  The Veteran reported a burning pain in the posterior tibial nerve of the right leg.  He had positive Tinel's signs when the nerve was palpated behind the medial malleolus on the right leg.

An April 2007 medical addendum reflects that during the January 2007 VA examination, the Veteran's dorsiflexion was to 20 degrees, with no pain.  His plantar flexion was to 45 degrees, with no pain.  No current ankle disability was found.  

A July 2008 VA examination report reflects that x-ray results for the Veteran's ankles were noted as unremarkable.  

The Veteran was afforded a VA ankle examination in August 2013.  The Veteran reported daily ankle pain aggravated by increased activity and prolonged standing.  The Veteran's dorsiflexion was to 20 degrees or greater, with no pain.  His plantar flexion was to 45 degrees or greater, with no pain.  Localized tenderness was found.  

The VA examiner noted that no other right ankle disability, other than the Veteran's service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy, was found.  The VA examiner noted that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

In the absence of competent evidence of a present diagnosis of a right ankle disability, separate from the Veteran's service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy, there is no valid claim for service connection on a direct basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Veteran reports right ankle pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As treatment records reveal no diagnosis of a right ankle disability, there is no reasonable basis to establish service connection.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right ankle disability (other than service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy) is denied.  


REMAND

The evidence of record raises a claim of entitlement to TDIU.  In a July 2008 correspondence, the Veteran stated that his health problems stopped him from getting a job.  After a careful review of the record, the Board notes that the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating.  Under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.

Any development of the TDIU issue may have an impact on the complete picture of the Veteran's increased rating claims for his service-connected hemorrhoids and his service-connected hypertension disabilities which are on appeal, and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, theses issue will also be remanded.

Regarding the Veteran's claim for an acquired psychiatric disorder, including anxiety and depression, a private treatment note dated in January 2007 indicates an impression of anxiety.  A private treatment note dated in June 2007 shows a diagnosis of depression.  Additionally, a VA treatment record dated in October 2008 shows that the Veteran was diagnosed with mood disorder, not otherwise specified, with aspects of depression, anxiety and social anxiety.  A Global Assessment of Functioning score of 55 was provided.  

VA is to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination for this claim.  A remand is required to determine whether any current acquired psychiatric disorder is related to the Veteran's active duty service.

Regarding the Veteran's claim for arthritis of the left leg, the Board notes that a private medical note dated in June 2006 notes the Veteran was, at that time, three months status post left knee arthroplasty.  The medical note shows that the Veteran had mild medial joint line tenderness and mild tenderness of the pes bursa.  An assessment of improving left knee pain status post left knee arthroscopy and partial medial meniscectomy, mild continued osteoarthritis was provided.  An August 2006 private medical note reflects that the Veteran complained of occasional leg pain.  

The Veteran was afforded a VA joint examination in January 2007.  He noted daily pain which was 5 out of 10.  The Veteran was diagnosed with a left knee strain.  The VA examiner stated that although the Veteran was status post surgery and appeared to have complaints of discomfort with regards to this left knee, the VA examiner could not find any evidence to support that the Veteran was evaluated for left knee problems while in service and therefore could not comment on his condition being service related without resorting to mere speculation.  The Board notes that in a November 2013 correspondence, the Veteran stated that he was putting too much pressure on left knee due to his right ankle injury.  It is important to note that the Veteran is already service-connected for a contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy.  The record reasonably raises a secondary theory of entitlement.  Therefore, a new examination is warranted to determine whether the Veteran has had left leg disability, to include as secondary to his service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy.

Finally, the Veteran's claim for service connection for allergic rhinitis was last addressed via a Supplemental Statement of the Case in December 2012.  Subsequently, in March 2013, VA received additional private medical records detailing treatment for respiratory problems, including allergies.  The absence of a further Supplemental Statement of the Case represents a procedural error requiring correction on remand.  38 C.F.R. §§ 19.9, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU under 38 C.F.R. § 3.159(c)(4), and afford him opportunity to respond.  Allow an appropriate amount of time for response and associate the notification with the claims file.  Concurrent with the above, the AOJ should ask the Veteran to clarify his employment history, indicating the reason(s) his employment ended.  If the Veteran identifies any specific pertinent employment records, the AOJ should assist him in obtaining such evidence.

2.  Thereafter, schedule the Veteran for a VA mental health examination by an appropriate medical professional.  The entire electronic claims file must be reviewed by the examiner. The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder (to include, but not limited to depression and anxiety) had its onset during service or is otherwise causally related to service.  A diagnosis of PTSD must be ruled in or excluded.  All findings and conclusions should be supported by a complete rationale.

3.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of his claimed left leg disability.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The entire electronic claims file must be reviewed by the examiner.  Regarding any left leg disability found, the examiner is asked to specifically address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left leg disability is related to the Veteran's active service?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left leg disability was caused by the Veteran's service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left leg disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's left leg disability prior to aggravation by the service-connected contusion of right posterior tibial nerve with right lower extremity reflex sympathetic dystrophy.  

The examination report must include a complete rationale for all opinions expressed. 

4.  Finally, readjudicate the issues remaining on appeal, including the claim for TDIU. With regard to the claim for service connection for allergic rhinitis, all evidence received since the December 2012 Supplemental Statement of the Case must be reviewed.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


